DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-2, 4-5, and 7-8 are pending in the application.
	In the response filed 24 June 2022, claims 1 and 4 were amended; claims 3 and 6 were cancelled; and claims 7-8 were newly added.  These amendments have been entered.

Claim Objections
Claim 5 is objected to because of the following informalities:  Appropriate correction is required.
	Re Claim 5:  Claim 5 should be amended as follows:
--5.  The composite lug of claim 4, further comprising a fourth continuous fiber extending from the first end of the support to the second end of the support, wherein the fourth continuous fiber is not located within the first flange or the second flange.--

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, and 7-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stapleton (US Patent 10,689,998).
	Re Claim 1:  Stapleton discloses a composite lug (see Fig. 4 and Examiner-Annotated Fig. below) for a track beam comprising: 
a support (110; Fig. 4) extending from a first end (112) to a second end (114); 
a first flange (120) coupled to and substantially perpendicular to the support (110), the first flange defining a first aperture (126) disposed therethrough; 
a second flange (130) coupled to and substantially perpendicular to the support (110), the second flange defining a second aperture (136) disposed therethrough, the second flange (130) disposed between the first flange (120) and the second end (114) of the support, the first flange (120) disposed between the first end (112) of the support and the second flange (130); 
a first continuous fiber (see “F1” in the Examiner-Annotated Fig. below) extending along the first flange (120), the support (110), and the second flange (130); 
a second continuous fiber (see “F2” in the Examiner-Annotated Fig. below) extending from the first end (112) of the support to a distal end of the first flange (120); and 
a third continuous fiber (see “F3” in the Examiner-Annotated Fig. below) extending from the second end (114) of the support to a distal end of the second flange (130).
Re Claim 4:  Stapleton discloses a composite lug (see Fig. 4 and Examiner-Annotated Fig. below), wherein the composite lug comprises a Pi-shape (in this case, an inverted Pi-shape; see Fig. 4).  
Re Claim 5:  Stapleton discloses a composite lug (see Fig. 4 and Examiner-Annotated Fig. below), wherein further comprising a fourth continuous fiber (see “F4” in the Examiner-Annotated Fig. below) extending from the first end (112) of the support to the second end (114) of the support, wherein the fourth continuous fiber is not located within the first flange (120) or the second flange (130).  
Re Claim 7:  Stapleton discloses a composite lug (see Fig. 4 and Examiner-Annotated Fig. below), wherein a first plane defined by the first flange (120) is substantially parallel to a second plane defined by the second flange (130).  
Re Claim 8:  Stapleton discloses a composite lug (see Fig. 4 and Examiner-Annotated Fig. below), wherein a first length of the first flange (120) is substantially equal to a second length of the second flange (130).

    PNG
    media_image1.png
    875
    813
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Stapleton (US Patent 10,689,998).
Re Claim 2:  Stapleton, as discussed for claim 1 above, discloses a composite lug significantly as claimed except it does not explicitly disclose wherein the composite lug comprises a thermoplastic material.
Examiner notes that it has been held that the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) [discussed in MPEP 2144.07].
In this case, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Stapleton such that the composite lug comprises a thermoplastic material, for the purpose of, for example, achieving desired strength and weight characteristics, and since such a material is known in the art and such a material choice would be within the skill of the art. 

Response to Arguments
Applicant’s arguments with respect to all pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Specifically, the new grounds of rejection set forth in this Office Action was necessitated by the new limitations of amended claim 1 related to the location of the first and second flanges as well as the first and second apertures.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678